 

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT is made as of this 31st day of January,
2013, by and among AQUA AMERICA, INC., a Pennsylvania corporation (the
“Borrower”), the several banks which are parties to this Agreement (each a
“Bank” and collectively, the “Banks”) and PNC BANK, NATIONAL ASSOCIATION in its
capacity as agent for the Banks (in such capacity, the “Agent”).

BACKGROUND

A. The Borrower, the Agent and the Banks are parties to a Credit Agreement,
dated as of March 23, 2012 (the “Credit Agreement”), pursuant to which the Banks
agreed to make revolving credit loans to the Borrower in an aggregate
outstanding amount of up to $150,000,000 (the “Loans”).  The Loans are evidenced
by the Borrower’s Revolving Credit Notes in the aggregate principal face amount
of $150,000,000 (the “Notes”).

B. The Borrower, the Agent and the Banks desire to modify certain provisions of
the Credit Agreement, all on the terms and subject to the conditions herein set
forth.

NOW THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

AGREEMENT

1. Terms.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement.

2. Amendments to Credit Agreement.  Effective on the date hereof (the “Effective
Date”) the definition of “L/C Sublimit” in Section 1.1 of the Credit Agreement
is hereby amended and restated to read in full as follows:

"“L/C Sublimit”:    $50,000,000."

3. Loan Documents.  Except where the context clearly requires otherwise, all
references to the Credit Agreement in any of the Loan Documents or any other
document delivered to the Banks or the Agent in connection therewith shall be to
the Credit Agreement as amended by this Agreement.

4. Borrower’s Ratification.  The Borrower agrees that it has no defenses or
set-offs against the Banks or the Agent or their respective officers, directors,
employees, agents or attorneys, with respect to the Loan Documents, all of which
are in full force and effect, and that all of the terms and conditions of the
Loan Documents not inconsistent herewith shall remain in full force and effect
unless and until modified or amended in writing in accordance with their terms. 
The Borrower hereby ratifies and confirms its obligations under the Loan



1

DMEAST #15996197 v1

 

--------------------------------------------------------------------------------

 

 

Documents as amended hereby and agrees that the execution and delivery of this
Agreement does not in any way diminish or invalidate any of its obligations
thereunder.

5. Representations and Warranties.  The Borrower hereby represents and warrants
to the Agent and the Banks that:

(a) The representations and warranties made in the Credit Agreement are true and
correct in all material respects as of the date hereof; provided, however, that
for purposes of the representations in Section 3.1 thereof, the annual and
quarterly financial information referred to in such Section shall be deemed to
be the most recent such information furnished to each Bank;

(b) No Default or Event of Default under the Credit Agreement exists on the date
hereof; and

(c) This Agreement has been duly authorized, executed and delivered so as to
constitute the legal, valid and binding obligations of the Borrower, enforceable
in accordance with their respective terms.

All of the above representations and warranties shall survive the making of this
Agreement.

6. Conditions Precedent.  The effectiveness of the amendments set forth herein
is subject to the fulfillment, to the satisfaction of the Agent and its counsel,
of the following conditions precedent on or before the Effective Date:

(a) The Agent shall have received, with copies or counterparts for each Bank as
appropriate, the following, all of which shall be in form and substance
satisfactory to the Agent and shall be duly completed and executed by the
Borrower, the Agent and the Required Banks, as applicable:

(i)



This Agreement; and

(ii)



Such additional documents, certificates and information as the Agent or the
Banks may require pursuant to the terms hereof or otherwise reasonably request.

(b) After giving effect to this Amendment, the representations and warranties
set forth in the Credit Agreement shall be true and correct in all material
respects on and as of the date hereof.

(c) No Default or Event of Default shall have occurred and be continuing as of
the date hereof.



2

DMEAST #15996197 v1

 

--------------------------------------------------------------------------------

 

 

7. Miscellaneous.

(a) All terms, conditions, provisions and covenants in the Loan Documents and
all other documents delivered to the Agent and the Banks in connection therewith
shall remain unaltered and in full force and effect except as modified or
amended hereby.  To the extent that any term or provision of this Agreement is
or may be deemed expressly inconsistent with any term or provision in any Loan
Document or any other document executed in connection therewith, the terms and
provisions hereof shall control.

(b) The execution, delivery and effectiveness of this Agreement shall neither
operate as a waiver of any right, power or remedy of the Agent or the Banks
under any of the Loan Documents nor constitute a waiver of any Default or Event
of Default thereunder.

(c) In consideration of the Agent’s and the Banks’ agreement to amend the
existing credit facility, the Borrower hereby waives and releases the Agent and
the Banks and their respective officers, attorneys, agents and employees from
any liability, suit, damage, claim, loss or expense of any kind or failure
whatsoever and howsoever arising that it ever had up until, or has as of, the
date of this Agreement.

(d) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements.

(e) In the event any provisions of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

(f) This Agreement shall be governed by and construed according to the laws of
the Commonwealth of Pennsylvania.

(g) This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors and assigns and may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

(h) The headings used in this Agreement are for convenience of reference only,
do not form a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.

3

DMEAST #15996197 v1

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower, the Agent and the Required Banks have caused
this Agreement to be executed by their duly authorized officers as of the date
first above written.




 

 

 

AQUA AMERICA, INC.

By: 

/s/Diana MoyKelly

Name:

Diana MoyKelly

Title:    

Treasurer

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as Agent and as a Bank

By:

/s/Meredith Jermann

Name:

Meredith Jermann

Title:

Vice President

 

 

 

 

COBANK, ACB,

as a Bank

 

By:

/s/Bryan Ervin

Name:

Bryan Ervin

Title:

Vice President

 

 

 

 

THE HUNTINGTON NATIONAL BANK,
as a Bank

By:

/s/Chad A. Lowe

Name:

Chad A. Lowe

Title:

Vice President

 

 



 

DMEAST #15996197 v1

 

--------------------------------------------------------------------------------